Ray, J.
This cause was commenced in the St. Louis circuit court, where there was a dismissal as to defendant Minshall, and a judgment for the plaintiff against the other defendants, from which Conlogue and. McKeen appealed to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, from which the said Conlogue and McKeen have appealed to this court. The case is reported in 7 Mo. App. 233, where the opinion of that court is set out in full, and to which reference is here had. TTpon a careful consideration and review of that opinion we are satisfied with the result reached by that, court, and for the reasons assigned. After a careful examination,-also, of the elaborate briefs of counsel, in this court, we find no cause to change our views. We think the case well considered and properly decided.
For these reasons the judgment of the St. Louis court of appeals is affirmed.
All concur.